Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose  a method for analyzing an operation of a power semiconductor device having combined method steps of  providing a set of initial reference voltages of the power semiconductor device and a set of corresponding initial reference currents; measuring an on-state voltage and a corresponding on-state current of the power semiconductor device, and correlating the on-state voltage to the on-state current so as to obtain a measurement point; adapting the set of initial reference voltages using two of the set of initial reference voltages lying closest to the measurement point so as to obtain an adapted set of reference voltages by extrapolating the measurement point, wherein the extrapolation is based on a predefined reference increment current and a predefined reference increment voltage; and using the adapted set of reference voltages to analyze the operation of the power semiconductor device as recited in claim 1. Claims 2-12 and 16 depend from allowed claim 1, they are also allowed accordingly.
The prior art does not disclose A circuit for analyzing an operation of a power semiconductor device, the circuit comprising: a measuring unit configured to measure an on-state voltage and an on-state current of the power semiconductor device to obtain a measurement point; and a storage configured to store: a set of initial reference voltages of the power semiconductor device and a set of corresponding initial reference currents of the power 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Balakrishnan  et al (Pat# 7,773,350) disclose fault condition protection.
Tai (Pat# 9,880575) discloses power converter and method of use.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867